 

Oo Oo SI NWN OW Re WY NY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:15-cv-01997-MCE-DB Document 123 Filed 01/18/19 Page 1 of 12

Daniel Gonzalez =| L E D

7125 Calvin Drive,

Citrus Heights, CA 95621 JAN 18 2019
Telephone (916) 247-6886 K, U8, DISTRIOT r
Plaintiff il DISTRICT OF CANPORNIA

ROE nna

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

DANIEL E. GONZALEZ, No.: 2:15-cev-1997 MCE DB PS
Plaintiff,

PLAINTIFF’S DECLARATION

Vs. RESPONDING TO DEFENDANTS
MISSTATEMENT OF FACTS RE: JOINT
STATEMENT

UNITED STATES OF AMERICA; and DOES | pate: lanuary 25, 2019

1 to 20, Inclusive, Time: 10:00 a.m.

Courtroom: Judge Magistrate Deborah Barnes
Defendants. Trial Date: None Set

Action Filed: September 21, 2015

FAC Filed: June 28, 2016

 

 

TO THE HONORABLE MAGISTRATE JUDGE DEBORAH BARNES:
On Thursday, January 17, 2019, a notice of inability to complete a joint statement was received
by plaintiff which contained substantive misstatements of facts: This declaration is responsive to those

misstatements of facts as follows:

DECLARATION OF DANIEL GONZALEZ

I, Daniel E. Gonzalez, declares:

1. I am the plaintiff in the above-captioned matter. I have personal knowledge of the facts
stated within this Declaration, except as otherwise noted. As to matters based on information and belief,

I believe that information to be true.

PLAINTIFF’S DECLARATION RESPONDING TO DEFENDANTS MISSTATEMENT OF FACTS RE: JOINT STATEMENT

 

 
sa Dr BOD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:15-cv-01997-MCE-DB Document 123 Filed 01/18/19 Page 2 of 12

2. On January 15, 2019, I spent the entire day and much of the evening preparing for my
defense of an unlawful detainer action, Sacramento Superior 18UD06006. The stress of being homeless
overwhelmed me. Apparently, Ms. Taylor ignored the exhibits sent with my rebuttal dropping the
motion to amend the complaint due to distressing matters, i.e., a retaliatory eviction set for trial was held
on Wednesday, January 16, 2019.

3. I was at trial all Wednesday morning, and did not return home until after 1:00 p.m. I did
not even know Ms. Taylor sent a letter until Wednesday. After Ms. Taylor threatened me, I replied
explaining the about trial and would try to have a draft that afternoon. Exhibit A is a true and correct
copy of an email of 1:25 p.m. and letter sent on Wednesday, January 16, 2019, to Ms. Taylor explaining
this impossibility of meeting her demands or appease her threats while defending an eviction trial.

4. It took me over 2 and % hours to submit a draft to Ms. Taylor. Exhibit B is a true and
correct copy of an email of 4:39 p.m. and letter sent on Wednesday, January 16, 2019, to Ms. Taylor
with my draft after stressing for days of an eviction trial.

5. I had hoped that Ms. Taylor would carry herself with better integrity than Mr. Broderick
did, and cease the denigrating attacks of me and misstatements to the Court. It is apparent from the
notice I received yesterday, misstating and omitting the truth of what transpired to Your Honor seems
the only defense to the unwarranted 4 years delay giving me improper shoulder care left me blind in my
left eye.

6. I ask that these misstatements should be stopped.

7. My motion asks Your Honor to simply dispose of the facts raised in the admissions as
conclusive or have these admissions disputed at trial based on the responses of Mr. Broderick
maintained unchanged since November 2017.

8. I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct. Executed January 18, 2019.

By: Oe Xn

DANIEL GONZALEZ
Plaintiff, Pro se

 

PLAINTIFF’S DECLARATION RESPONDING TO DEFENDANTS MISSTATEMENT OF FACTS RE: JOINT STATEMENT

 

 

 

 
Case 2:15-cv-01997-MCE-DB Document 123 Filed 01/18/19 Page 3 of 12

EXHIBIT “A”

 

 

 
1/18/2019 Gmail - Letter
Case 2:15-cv-01997-MCE-DB Document 123 Filed 01/18/19 Page 4 of 12

mM Gmail Daniel Gonzalez <dgonzie@gmail.com>
Letter
Daniel Gonzalez <dgonzie@gmail.com> Wed, Jan 16, 2019 at 1:25 PM

To: "Taylor, Kelli L. (USACAE)" <Kelli.L-Taylor@usdoj.gov>

Please see letter below.
[Quoted text hidden]

) LTR_2 DOJ_AAG TAYLOR_Joint statmentS_Jan 16 2019.pdf
144K

 

https://mail.google.com/mail/u/07ik=3c22077baa&view=pt&search=all&permmsgid=msg-a%3Ar560440178208977217&simpl=msg-a%3Ar5604401782... 1/1

 
Case 2:15-cv-01997-MCE-DB Document 123 Filed 01/18/19 Page 5 of 12

Daniel Gonzalez Email/Faxed to: 916-554-2900
7125 Calvin Drive

Citrus Heights, CA 95621

(916) 247-6886

January 16, 2019

Ms. Kelli L. Taylor

Assistant United States Attorney
501 | Street, Suite 10-100
Sacramento, CA 95814

Re: Response to Joint Statement letter
Eastern District of California, Case No. 2:15-cv-01997, Gonzalez v. U.S.

Dear Ms. Taylor:

| respond to your letter about the Joint Statement. First, | did not intend to ignore
the letter as you may not know | was in a unlawful detainer trial today and
unavailable. As for the joint statement, | have very little to say as it is based on
Rule 36(b) which asking the Court to conclude either admitted or not, not for any
amendment. | will try to put something together and have it to you by 3:00 p.m.
today.

Regards,
/s/ Daniel Gonzalez

Daniel Gonzalez

 

 
Case 2:15-cv-01997-MCE-DB Document 123 Filed 01/18/19 Page 6 of 12

EXHIBIT “B”

 

 
1/18/2019 Gmail - Letter
Case 2:15-cv-01997-MCE-DB Document 123 Filed 01/18/19 Page 7 of 12

mM Gmail Daniel Gonzalez <dgonzie@gmail.com>
Letter
Daniel Gonzalez <dgonzie@gmail.com> Wed, Jan 16, 2019 at 4:39 PM

To: "Taylor, Kelli L. (USACAE)" <Kelli.L. Taylor@usdoj.gov>

Please see the attached joint statement draft for your needs..
[Quoted text hidden]

 

 

Saeoee amma a

ba PL_JOINT STATEMENT_Deemd Admitted_Jan 16 2019.pdf
171K

 

https://mail.google.com/mail/u/0?7ik=3c22077 baa&view=pt&search=all&permmsgid=msg-a%3Ar-907 1289281367419121&simpl=msg-a%3Ar-9071289... 1/1

 

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:15-cv-01997-MCE-DB Document 123 Filed 01/18/19 Page 8 of 12

Daniel Gonzalez

7125 Calvin Drive,

Citrus Heights, CA 95621
Telephone (916) 247-6886
Plaintiff

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

DANIEL E. GONZALEZ, Case No. 2:15-cv-01997-MCE-DB
Plaintiff,

Vv. JOINT STATEMENT TO PLAINTIFF’S
DISPOSITIVE MOTION TO DEEM
MATTERS ADMITTED PER RULE 36(b)

UNITED STATES OF AMERICA, et al. Date: January 25, 2019
Defendants Time: 10:00 a.m.
. Judge: Hon. Deborah Barnes

 

 

 

 

I. PLAINTIFF’S POSITION

Plaintiff objects this is not a dispositive motion as amendment is not an option. Per Rule
36(b) gives the Court use of its inherent power to dispose of issues conclusively before trial to
narrow issues. The motion was filed on December 21, 2018, the deadline for dispositive motions.
Since October 6, 2017, Defendants possessed and had all documentation necessary to amend certain
incorrect responses based on its affirmations to request for admissions, set two.

Pursuant to the Advisory Committee Notes of 1970, a party who failed to properly respond is
subjected to having the requests for admissions deemed conclusive with the legal effect that those
matters are deemed admitted and disposed of before trial. The Court can then apply as a sanction
under Rule 37(c) that no further contention on the subject matter of the request for admissions
remains debatable at trial. This dispositive effect of Rule 36(b) is the statutory purpose intended.

Plaintiff diligently made repeated efforts by letter and email asking that Defendants correct
prior invalid objections and deficient responses to request for admissions, set one. Plaintiff wrote

letters and emails to alert Defendants to amend the incorrect or inadequate responses in November

JOINT STATEMENT TO PLAINTIFF’S DISPOSITIVE MOTION TO DEEM MATTERS ADMITTED PER RULE 36(b

 

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:15-cv-01997-MCE-DB Document 123 Filed 01/18/19 Page 9 of 12

2017, December 2017 (meet and confer conference), January 2018, February 2018, April 2018, June
2018, July 2018, August 2018, September 2018, and October 2018.

The net effect is that nothing could be relied upon or concluded from the Defendants
continued evasion of the medical malpractice questions needed to help complete expert medical
evaluation. It appears the Defendants sole reliance in ignoring the medical malpractice controversies
presented by the requests for admissions was to denigrate plaintiff with falsehoods, and ridicule
plaintiff's expert with over grammatical errors in an opinion letter. Plaintiff's medical expert
provided medical reasons associating contraindicated medications with his vision loss. In fact, Dr.
Lee confirmed that medical theory by immediately removing plaintiff from using NSAIDs (Motrin
and others) upon learning of the vision loss.

Moreover, the requests if properly responded would have resolved any questions as to the
standard time allotted for conservation treatment of a shoulder injury without the need to expose
plaintiff to a higher probability of losing 90% of his left eye vision. Had Defendants had a
competent VA doctor respond, instead of their defense counsel, they could have better understood
that the VA diagnosis of NAION (non-arteritic ischemic optic neuropathy) occurs at the optic nerve
layer exterior to the peripheral vessels within the internal retinal wall. This distinction is critical in
that the overmedication of contraindicated NSAIDs by the VA doctors increased plaintiff's risk
probability to retinal bleeding at the vascular site, not the external nerve fiber layer.

Requests for admissions, set one, primarily asked questions regarding the standard of care,
duty, breach of duty, medical literature, and whether a departure existed in the treatment of plaintiff
between 2000 and 2013 at the VA Mather medical center. The medical malpractice admission
requests also questioned whether the VA doctors knew of certain monitoring and causation issues
pertaining to hyperlipidemia, cardiovascular disease, strokes, orthopedic surgery of rotator cuff
injuries, contraindications of medications, loss of vision due to overmedication, and risk factor
assessments. Additionally, requests for admissions, set one, pertained to whether proper disclosure,
documentation, and diagnostic imaging methods were performed timely or not at all.

Defendants did not respond in any substantive manner to correcting its responses in their

opposition. The dispositive intent of the motion was knowingly ignored by the Defendants for 15

JOINT STATEMENT TO PLAINTIFF’S DISPOSITIVE MOTION TO DEEM MATTERS ADMITTED PER RULE 36(b

 

 

 

 
10
in
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:15-cv-01997-MCE-DB Document 123 Filed 01/18/19 Page 10 of 12

months. Defendants last email sent on October 12, 2018, “promised” to address these incorrect and
defective responses to the medical malpractice issues at issue. Defendants failed or refused to make
any effort to correct their prior defective responses or invalid objections, passed the November 2,
2018 deadline to do so. Defendants are represented by extremely skilled and experienced attorneys
of the Department of Justice, whereas plaintiff is in pro se without formal legal training. Thus,
Defendants and their counsel are fully able with superior knowledge to understand the potential
consequence of their decisions and omissions not to act timely. Rule 36(b) clearly allows the Court
to make conclusive decisions disposing of the defect without considering the alternative of allowing
amendments.

In sum, the plaintiff's layperson understanding that the Court has the power at this pre-trial
stage to deem any matters of medical fact conclusive is believed in good faith to be a dispositive

motion by Rule 36(b).

DATED: January 16, 2019
Respectfully submitted,

By:  /s/ Daniel Gonzalez
Daniel Gonzalez
Plaintiff, pro se

DEFENDANTS STATEMENT

JOINT STATEMENT TO PLAINTIFF'S DISPOSITIVE MOTION TO DEEM MATTERS ADMITTED PER RULE 36(b

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:15-cv-01997-MCE-DB Document123 Filed 01/18/19 Page 11 of 12

Il. DEFENDANT’S POSITION

JOINT STATEMENT TO PLAINTIFF’S DISPOSITIVE MOTION TO DEEM MATTERS ADMITTED PER RULE 36(b

 

 

 
nO FP Ww N

Oo CO TI DBD

10
11
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

 

 

Case 2:15-cv-01997-MCE-DB Document123 Filed 01/18/19 Page 12 of 12

DECLARATION OF SERVICE BY MAIL

 

I, Robert Gonzalez, declare that I am over the age of 18 years and not a party to the above-
entitled cause. I am employed in the County of Sacramento; my business address is 6206 Longford
Drive, #1, Citrus Heights, California 95621.

On January 18, 2019, I served a true and correct copy of the following document(s):

Case No. 2:15-cv-01997 MCE DB

PLAINTIFF’S DECLARATION RESPONDING TO DEFENDANTS MISSTATEMENT

OF FACTS RE: JOINT STATEMENT

by depositing a copy inthe United States mail at the main station in Citrus Heights, California, in a

sealed envelope, with postage fully prepaid addressed to the following persons:

 

Ms. Kelli L. Taylor

Assistant United States Attorney
501 I Street, Suite 10-100
Sacramento, CA 95814

 

 

 

I declare under the penalty of perjury that the foregoing is true and correct. Executed this

18" day of January 2011.

By: JMUn,

PLAINTIFF’S DECLARATION RESPONDING TO DEFENDANTS MISSTATEMENT OF FACTS RE: JOINT STATEMENT

 

 

 
